Citation Nr: 0213547	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  01-04 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 50 percent from 
October 28, 1999, through May 31, 2001, and in excess of 70 
percent from June 1, 2001.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from November 1965 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  From October 28, 1999, through March 2001, the veteran's 
PTSD was productive of occupational and social impairment 
with deficiencies in most areas, but the veteran was able to 
maintain substantially gainful employment during this period.

3.  As of April 1, 2001, the veteran's PTSD was manifested by 
symptoms productive of total or almost total occupational and 
social impairment.


CONCLUSION OF LAW

1.  From October 28, 1999, through March 2001, the criteria 
for a 70 percent rating for PTSD were met.   38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, 4.132, 
Diagnostic Code 9411 (2001).

2.  As of April 1, 2001, the criteria for a 100 percent 
rating for PTSD were met.   38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, 4.132, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The veteran submitted his claim of entitlement to service 
connection for PTSD in October 1999.  He indicated that he 
had been on medication since he was released from service, 
and stated that he had experienced panic attacks nearly every 
day.  He related that he was presently doing fairly well and 
that he received treatment from his psychologist on a monthly 
basis.  He stated that he still had nightmares and 
flashbacks, as well as panic attacks.  He indicated that his 
boss was a friend and covered for him when he had problems 
with panic and anxiety.  He stated that he had often been 
suicidal.  At that time he also submitted an August 1999 
statement from his treating psychologist, Paul S. Ciampi, 
Ph.D.  Dr. Ciampi indicated that he had been treating the 
veteran since 1992, and that the veteran suffered from post-
traumatic flashbacks and nightmares regarding his combat 
experiences.  Dr. Ciampi also noted that the veteran suffered 
from multiple symptoms of anxiety and periodic bouts of 
depression.  He indicated that he saw the veteran on a 
monthly basis and that the veteran also received psychiatric 
follow-up.

A VA psychiatric examination was conducted in December 1999.  
The veteran reported having served in the Marines from 1965 
to 1969.  He indicated that he had seen heavy combat in 
Vietnam, to include ambushes and sniper attacks.  The 
examiner noted that the veteran was seen by private providers 
and was presently on antidepressants.  The veteran indicated 
that treatment had helped by lessening the frequency of his 
panic attacks and the severity of his depression.  
Subjectively, the veteran complained of panic, anxiety and 
depression.  He stated that he also became irritable and 
sometimes lost motivation.  He endorsed nightmares with 
combat related content two times per month.  He indicated 
that he was alienated from others in that he felt that others 
did not understand him.  He endorsed a heightened startle 
response and reported that he was well armed at home.  The 
veteran reported that he had worked at his current job for 16 
years and that his superintendent protected him when he was 
not able to carry his workload.  He indicated that prior to 
taking his present job, he had held many jobs.  The examiner 
noted that the veteran had been married three times, to 
include his current marriage of 21 years.  

On mental status examination, the veteran's mood was 
depressed and anxious.  The veteran was tearful when speaking 
of Vietnam.  His affect was blunted and the examiner noted 
that he had a "thousand mile stare."  Speech and perception 
were normal.  Although the veteran was distrustful of others, 
his thought processes were not disorganized.  Suicidal 
ideation was noted, but suicidal intent was not.  The veteran 
was oriented.  Short-term memory was intact but the veteran 
was able to name only three Presidents who served in the 
current century, suggesting difficulty with long term 
retrieval.  Concentration was impaired and the capacity for 
abstraction was not consistent.  Judgment, impulse control, 
and insight were present.  

The diagnosis was PTSD and the examiner noted that the 
emotional aspects of the veteran's PTSD were depression, 
panic and anxiety.  The examiner concluded that the veteran's 
PTSD symptoms were moderate, with characteristics of both 
anxiety and depression.  He determined that the veteran's 
Global Assessment of Functioning was 55.

In a June 2000 statement, Dr. Ciampi reiterated that he had 
been treating the veteran since 1992.  He noted that the 
veteran suffered from panic disorder, generalized anxiety, 
depression and PTSD, and was seen for ongoing counseling 
sessions.  Dr. Ciampi noted that the veteran's depression 
episodically worsened and resulted in him having to take time 
off work.  In June 2000, Dr. Ciampi also provided a copy of 
his records pertaining to treatment of the veteran.

A February 2001 summary from the Newark Vet Center indicates 
that the veteran was first seen in January 2000, having been 
referred by the East Orange VA Medical Center (VAMC).  His 
Vet Center therapist indicated that the veteran was 
dysfunctional due to symptoms of PTSD.  He noted that the 
veteran's PTSD was manifested by hypervigilance, night 
sweats, nightmares, sleep disturbance, intrusive thoughts, 
survivor guilt, anxiety, difficulty with crowds, 
irritability, social isolation, despair, grief, feelings of 
helplessness, loneliness, and emotional numbing.  He also 
indicated that the veteran's relationships with others were 
severely compromised by his difficulties with trust and 
isolation.  The veteran's concentration and memory were noted 
to be impaired by his preoccupation with his military 
experience.  

In his May 2001 substantive appeal, the veteran indicated 
that he was unable to maintain gainful employment.  In May 
2001, the veteran also submitted a claim for a total rating 
based on unemployability due to his service-connected PTSD.  
He reported that he became totally disabled and last worked 
full time in June 2000, but also reported that he had earned 
$37,295 in the last 12 months.  With this claim, he submitted 
records indicating that he applied for a leave of absence 
beginning May 2, 2001, applied for retirement beginning June 
1, 2001, and apparently was approved for retirement beginning 
June 1, 2001, pending receipt of birth certificates.  

The veteran also submitted an April 2001 certification by Dr. 
Ciampi that had been completed in connection with his 
application for disability retirement.  In his certification, 
Dr. Ciampi indicated that the veteran suffered from chronic 
PTSD with significant symptoms of both depression and 
anxiety.  He also noted that the veteran had an impaired 
tolerance for stress and that his condition worsened when he 
was under stress.  Dr. Ciampi opined that the veteran was 
totally disabled, and indicated that the veteran's baseline 
functioning was poor and that he was unable to perform work 
of any kind.  

A further VA psychiatric examination was conducted in January 
2002.  The veteran complained of nightmares and flashbacks.  
He endorsed hypervigilance and startle response.  He 
indicated that he was depressed and had feelings of 
worthlessness.  He also complained of poor concentration, 
poor energy level and poor sleep.  He endorsed panic symptoms 
including increased heart rate, anxiety and lightheadedness 
once a week.  He indicated that he had problems going into 
malls and being on bridges.  The veteran reported that he had 
last worked in March 2001 as a welder and that he had been 
unable to work since that time because he could no longer be 
with people.  The examiner noted that the veteran had been 
married three times and that he had been married to his 
current wife for more than 20 years.  On mental status 
examination, the veteran's mood was depressed and his affect 
was blunted.  His speech was normal and there were no 
perceptual problems.  Thought process and content were 
normal.  The veteran was oriented and his memory was two out 
of three.  He was unable to perform serial sevens.  Insight 
and judgment were fair, as was impulse control.  The 
diagnoses were PTSD, major depression and panic disorder with 
agoraphobia.  The examiner noted that the veteran was unable 
to work due to his psychiatric symptoms.  She concluded that 
the veteran's GAF was 40.  In a May 2002 addendum, the 
examiner noted that the veteran's major depression and panic 
disorder were related to his PTSD. 

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the VCAA and the implementing 
regulations were in effect when the veteran's claim was most 
recently considered by the RO.  The record reflects that the 
veteran has been informed of the requirements for 
establishing entitlement to a higher evaluation for PTSD and 
of the information required from him to enable the RO to 
obtain evidence and information in support of his claim.  The 
veteran has been afforded VA examinations to determine the 
degree of severity of his PTSD.  The RO has obtained and the 
veteran has submitted pertinent records in support of his 
claim.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.

In sum, the facts pertinent to the claim decided herein have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own  name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3.

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that for the period from October 28, 1999, 
through March 2001, the veteran's PTSD symptomatology most 
closely approximated the criteria for a 70 percent disability 
rating.  In this regard, the Board notes that the veteran's 
problems with depression and panic disorder are well 
documented, with panic attacks on a weekly basis.  He had a 
low tolerance for stress, and was experiencing intrusive 
thoughts of Vietnam on a daily basis.  He was also having 
flashbacks and nightmares.  He was hypervigilant and easily 
startled.  Suicidal ideation was claimed by the veteran and 
noted by the December 1999 VA examiner.  Deficits in 
attention and concentration were also noted.  The veteran had 
difficulty focusing on tasks and difficulty working with 
others.  He reported that if his supervisor had not 
befriended him and covered for him he would not have been 
able to maintain his employment as a welder.  In essence the 
record shows that the symptoms of PTSD during this period of 
time were severe and productive of deficiencies in most 
areas.

The Board notes that the record contains conflicting 
information as to when the veteran last worked.  In his May 
2001 claim for a total rating based on unemployability, the 
veteran stated that he became totally disabled and last 
worked in June 2000.  It appears to the Board that the 
reference to June 2000, rather than June 2001, was probably 
inadvertent.  In this regard, the Board notes that the 
veteran also reported in this May 2001 form that he had 
earned $37,295 during the last 12 months.  In addition, the 
documentation submitted with this form indicates that the 
veteran applied for a leave of absence beginning May 2, 2001, 
and for retirement beginning June 1, 2001.  At the VA 
examination in January 2002, the veteran reported that he 
last worked in March 2001 and had been unable to work since 
then due to his inability to be around people.  Therefore, 
the Board finds that during the period prior to April 2001, 
the veteran was able to maintain substantially gainful 
employment.  The record also shows that during this period he 
maintained social relationships with family members.  He did 
not manifest any of the symptoms identified in the rating 
criteria for a 100 percent rating.  Accordingly, the Board 
concludes that the veteran's PTSD did not more nearly 
approximate the criteria for a 100 percent rating during the 
period prior to April 1, 2001.

With respect to the period beginning April 1, 2001, the Board 
finds that the level of occupational and social impairment 
has more nearly approximated total than the level of 
impairment required for a 70 percent rating.  As discussed 
above, although the veteran's retirement apparently did not 
become effective until June 2001, the veteran reported at the 
January 2002 VA examination that he last worked in March 2001 
due to his inability to be around people.  Dr. Ciampi has 
concluded that the veteran is vocationally disabled.  He has 
opined that the veteran's baseline functioning is poor and 
that the veteran is unable to perform work of any kind.  
Moreover, the January 2002 VA examiner also indicated that 
the veteran was unable to work due to his service-connected 
psychiatric disability.  Accordingly, a 100 percent rating is 
warranted from April 1, 2001.


					(CONTINUED ON NEXT PAGE)






ORDER

A disability rating of 70 percent for PTSD is granted, for 
the period from October 28, 1999, through March 2001, subject 
to the criteria governing the payment of monetary benefits.

A disability rating of 100 percent for PTSD is granted from 
April 1, 2001, subject to the criteria governing the payment 
of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

